SUR PETITION FOR REHEARING
Griffiths, J.,
Plaintiff has filed a petition for rehearing sur our opinion and order of July 26, 1967, which petition defendants have moved to strike. The petition for rehearing was filed under Pa. R. C. P. 1522.
We believe a petition under this rule properly applies only to final decrees in equity cases, which is obvious, not only from the sequence of the rules them*463selves, but also from the fact that any erroneous decision prior to a final decree can be remedied at the final hearing or on exceptions: Cf. Goodrich-Amram, §1522-1. This matter has only gone to a hearing on a request for a preliminary injunction and argument on preliminary objections. While we are bound to construe the Rules of Civil Procedure liberally, under Rule 126, we cannot patently misconstrue them.
Although we cannot grant a rehearing, we will construe plaintiff’s petition for rehearing as a petition for re-argument and will act on briefs submitted.
Re the Complaint in Equity
The gravamen of plaintiff’s complaint seeks the following:
1) To obtain possession of the premises in question ; 2) To prevent defendants from interfering and conspiring to interfere with plaintiff’s engaging in the retail drug business in Philadelphia; 3) To recover compensatory and punitive damages for defendants’ alleged malicious interference with plaintiff’s contractual rights.
Relative to the first of these, if an action to quiet title is here proper, plaintiff would have its remedy. Regarding the second of plaintiff’s assertions, were plaintiff to obtain possession of the premises involved, such a fait accompli would vitiate any claim of interference, for it is obvious from the pleadings the interference charged is preventing plaintiff from having possession of the said premises. This second assertion of plaintiff’s is a mere smoke screen for the first claim, in an effort to grasp at equitable jurisdiction. The third claim, malicious interference with a contract, sounds in trespass: Richette v. Pennsylvania Railroad, 410 Pa. 6 (1963); Capecci v. Liberty Corporation, 406 Pa. 197 (1962).
Thus, plaintiff has, in effect, pleaded two causes of action in its complaint: 1) A possessory cause; 2) A *464cause in trespass. Pa. R. C. P. 1508 requires that the cause of action in an equity suit be cognizable in equity. Before equitable jurisdiction can attach to determine all matters involved, the principal purpose of the proceedings must be cognizable in equity: Mower v. Mower, 367 Pa. 325 (1951). Here the principal purpose is possession, which, we have held, is not cognizable in equity.
Plaintiff’s argument that equity should take jurisdiction to prevent multiplicity of suits fails to realize that mere number of suits in itself is not sufficient, but these must be wrongs of a continuing nature: Bright v. Pittsburgh Musical Society, 379 Pa. 335 (1954).
Plaintiff argues in its brief that, on the law side of the court, plaintiff cannot join an action to quiet title with an action sounding in trespass, citing GoodrichAmram, §1065-3, pages 38-39; and plaintiff, therefore, argues equity should take jurisdiction. Plaintiff’s argument simply overlooks the requirement of Pa. R. C. P. 1508, requiring that the causes be cognizable in equity. Were an action to quiet title, or a trespass suit, cognizable in equity, equity jurisdiction would attach to one and thereby equity could maintain jurisdiction over both. Here, however, equity has jurisdiction over neither action.
Re The Action to Quiet Title
This brings us to review in some detail what we merely stated as the law in our decision of July 26, 1967; namely, the applicability of Brennan v. Shore Brothers, Inc., 380 Pa. 283 (1955), to the facts of this case. Plaintiff argues the action to quiet title cannot here lie because such action under Pa. R. C. P. 1061-(b) (4) lies “to obtain possession of land sold at a judicial or tax sale”, and this case involves neither. Brennan, however, decided that plaintiff out of possession, having no right to immediate possession, could *465bring an action to quiet title under the broad language of Pa. R. C. P. 1061 (b) (2), which we will not here repeat. Brennan was neither a judicial nor tax sale, and the final order in Brennan, affirmed by the Supreme Court, was:
“Judgment non obstante veredicto is entered against defendant in favor of plaintiffs for the possession of premises 4200 North Broad Street, Philadelphia. Defendant is forever barred from asserting any right, lien, title or interest in the land inconsistent with the interest or claim of plaintiffs set forth in their complaint. It is further ordered that a writ of possession shall issue forthwith”. (Italics supplied.)
On the basis of Brennan, we can find no basis for plaintiff’s argument that it cannot obtain a writ of possession, if it is successful in an action to quiet title.
Finally, plaintiff cites the cases of MacKubbin v. Rosedale Memorial Park, Inc., 413 Pa. 637 (1964), and White v. Young, 409 Pa. 562 (1963), for the proposition that equity jurisdiction attaches in the present litigation. In White, an action to quiet title, equity attached because a second count sounded in equity: namely, injunctive relief requiring lessee to remove drilling equipment and to cap a well. In MacKubbin, an action to quiet title was held not to lie, where the remedy sought was to reform a deed, which is equitable in nature, requiring an action in equity.
In the present suit, no equitable remedy whatsoever is indicated as in White and MacKubbin, and, as above discussed, for equity to attach there must be at least one count sounding in equity. Because plaintiff has two causes of action, that, in itself, does not confer equitable jurisdiction, even if they arise out of the same transaction or series of transactions.
Parenthetically, we note, as above indicated, under Brennan, plaintiff will not have to bring a second ac*466tion in order to obtain a writ of possession, if its suit is successful.
Other matters raised in the present petition we believe have been adequately discussed in our former opinion.
Since plaintiff has joined in one action what is, in effect, and according to our decision, an action to quiet title, with an action in trespass, this misjoinder of causes of action cannot stand. Whether separate suits, if both are brought, be consolidated for trial, is a matter for later decision. A special listing for trial. of the present suit, which was recommended by the court in its opinion of July 26, 1967, is a matter for the administrative judge to decide, upon petition.
Decree
And now, August 1, 1967, it is ordered and decreed as follows:
1. Plaintiff’s petition for a rehearing is treated as a petition for re-argument.
2. Defendants’ motion to strike such petition is denied.
3. The court adopts and republishes as part of this decree paragraphs 1, 2 and 4 of its decree of July 26, 1967.
4. Paragraph 3 of the court’s decree of July 26, 1967, is hereby vacated and in lieu thereof is substituted as paragraph 4 hereof the following:
Defendants’ preliminary objection raising the question of equitable jurisdiction is sustained; plaintiff’s first count in its complaint is transferred to the law side of the court as an action to quiet title; defendants are granted leave to file an answer to the said first count in the complaint within twenty days from the date hereof.
5. Plaintiff’s second, third, fourth and fifth counts are misjoined with plaintiff’s first count and are here*467by stricken, without prejudice to plaintiff’s starting a separate suit relating thereto.